Name: Commission Regulation (EC) No 605/98 of 17 March 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp
 Type: Regulation
 Subject Matter: plant product;  economic policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|31998R0605Commission Regulation (EC) No 605/98 of 17 March 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp Official Journal L 080 , 18/03/1998 P. 0021 - 0022COMMISSION REGULATION (EC) No 605/98 of 17 March 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hempTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 4(5) thereof,Having regard to Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for granting aid for flax and hemp (3), as last amended by Regulation (EC) No 154/97 (4), and in particular Article 5(2) thereof,Whereas Article 5(1) of Commission Regulation (EEC) No 1164/89 (5), as last amended by Regulation (EC) No 2289/97 (6), lays down a deadline for the submission of declarations of the areas sown; whereas, in order to improve the checks on areas and harvest dates provided for in Article 5 of Regulation (EEC) No 619/71, Member States should be given the possibility of fixing a date before the abovementioned deadline; whereas the rate of reduction of aid in the event of the deadline for the submission of declarations of areas sown not being met should be adjusted in line with that in other sectors;Whereas Annex A to Regulation (EEC) No 1164/89 contains a list of varieties of flax grown mainly for fibre; whereas certain new varieties of flax grown mainly for fibre have been included in the Common Seed Catalogue; whereas, furthermore, a number of varieties currently included in Annex A have been deleted from the Catalogue; whereas Annex A to Regulation (EEC) No 1164/89 should therefore be amended accordingly;Whereas Annex B to Regulation (EEC) No 1164/89 contains a list of the varieties of hemp eligible for aid; whereas, since it has been established that certain new varieties meet the requirements of Article 3 of Regulation (EEC) No 619/71, that Annex should be supplemented;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1164/89 is hereby amended as follows:1. Article 5(1) is replaced by the following:'1. All growers of fibre flax and hemp shall submit each year a declaration of the areas sown, in the case of flax not later than 30 June and in the case of hemp not later than 15 July. Member States may fix a deadline earlier than 30 June for flax and earlier than 15 July for hemp. In such cases, Member States shall fix the new deadline 30 days in advance and immediately notify the Commission and the growers concerned.If the declaration of areas sown is submitted during the 25 days following the respective deadlines, the aid referred to in Article 4 of Regulation (EEC) No 1308/70 shall be reduced by 1 % per working day it is late. If the declaration is submitted after that period of 25 days, no aid shall be paid.`;2. Annex A is replaced by the following:'ANNEX AList of varieties of flax grown mainly for fibreAngelinArgosArianeAuroreBelinkaDianeElectraEliseEscalinaEvelinHermesIlonaLauraMarinaMarttaNatasjaNikeOpalineRaisaReginaVikingViola`;3. the varieties 'Kompolti`, 'Uso 31`, 'Beniko` and 'Lovrin 110` are hereby added to Annex B.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 146, 4. 7. 1970, p. 1.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 72, 26. 3. 1971, p. 2.(4) OJ L 27, 30. 1. 1997, p. 1.(5) OJ L 121, 29. 4. 1989, p. 4.(6) OJ L 315, 19. 11. 1997, p. 7.